Exhibit 10.42
THIRD AMENDMENT AGREEMENT
          THIS THIRD AMENDMENT AGREEMENT (this “Amendment”), dated as of
December 6, 2010, is among WINTRUST FINANCIAL CORPORATION (the “Borrower”), the
Lenders party to the Credit Agreement referenced below and BANK OF AMERICA,
N.A., as Administrative Agent for the Lenders.
W I T N E S S E T H:
     WHEREAS, the parties hereto are parties to that certain Amended and
Restated Credit Agreement dated as of October 30, 2009 (as previously amended,
the “Credit Agreement”); and
     WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as set forth herein.
     NOW, THEREFORE, the parties hereto, in consideration of the premises and
the mutual agreements herein contained, hereby agree as follows:
     Section 1. Credit Agreement Definitions. Capitalized terms used herein that
are defined in the Credit Agreement shall have the same meaning when used herein
unless otherwise defined herein.
     Section 2. Amendments to Credit Agreement. Effective on (and subject to the
occurrence of) the Amendment Effective Date (as defined below), the Credit
Agreement is amended as follows:
(a) Section 7.02 of the Credit Agreement is amended to (i) delete the word “and”
appearing at the end of clause (d) of such section, (ii) delete the “.”
appearing at the end of clause (e) of such section, and to substitute therefor
“;” and (iii) add the following new clause (f) to the end of such section:
     “(f) Indebtedness in an aggregate principal amount not to exceed
$60,000,000 in respect of “amortizing notes” of the Borrower issued in
connection with the Borrower’s issuance of “tangible equity units” so long as
(i) the interest rate on such Indebtedness does not exceed 10%, (ii) there are
no financial covenants contained in the documents related to such Indebtedness,
(iii) such Indebtedness is subordinate in right of payment to the Subordinated
Debt, and (iv) such Indebtedness is issued on terms and conditions that are
either:
     (x) substantially similar to the terms and conditions set forth in the
12/5//10 draft Junior Subordinated Indenture and Supplemental Indenture each
dated December [__], 2010 between the Borrower and U.S. Bank National
Association, as Trustee with respect to the “amortizing notes” (copies of which
were delivered

 



--------------------------------------------------------------------------------



 



to the Administrative Agent and the Lenders on December 6, 2010); or
(y) otherwise reasonably acceptable to the Administrative Agent.”
     (b) Section 7.06 of the Credit Agreement is amended in its entirety to read
as follows:
     “7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or voluntarily purchase, redeem or defease any Indebtedness
permitted under Section 7.02(f), or settle the forward purchase contracts issued
by the Borrower in connection with such Indebtedness (other than cash payments
with respect to fractional shares) (contingent or otherwise), except that, so
long as no Default shall have occurred and be continuing at the time of any
action described below or would result therefrom, (i) the Borrower may declare
and make cash dividend payments on its Equity Interests or declare and make
dividend payments or other distributions payable solely in the Equity Interests
of the Borrower, (ii) the Borrower may redeem its Series B Preferred Stock and
(iii) the Borrower may make scheduled interest and principal payments on the
Indebtedness permitted under Section 7.02(f).”
     Section 3. Representation and Warranties. In order to induce the Lenders
and the Administrative Agent to execute and deliver this Amendment, the Borrower
hereby represents and warrants to the Lenders and to the Administrative Agent
that both before and after giving effect to the Amendment that:
          (a) no Event of Default or Default has occurred and is continuing or
will result from the execution and delivery or effectiveness of this Amendment;
and
          (b) the representations and warranties of the Borrower contained in
Article V of the Credit Agreement are true and correct in all material respect
as of the date hereof and the Amendment Effective Date with the same effect as
though made on such date (except to the extent that that any such representation
expressly relates to an earlier date, such representation or warranty shall be
made only as to such earlier date).
     Section 4. Conditions to Effectiveness. The amendments set forth in
Section 2 hereof shall become effective on the date (the “Amendment Effective
Date”) when the Administrative Agent shall have received a counterpart of this
Amendment executed by the Borrower, the Administrative Agent and each Lender.
     Section 5. Reaffirmation of Loan Documents. From and after the date hereof,
each reference to the Credit Agreement that appears in any other Loan Document
shall be deemed to be a reference to the Credit Agreement as amended hereby. As
amended hereby, the Credit Agreement is hereby reaffirmed, approved and
confirmed in every respect and shall remain in full force and effect.

2



--------------------------------------------------------------------------------



 



     Section 6. Counterparts; Effectiveness. This Amendment may be executed by
the parties hereto in any number of counterparts and by the different parties on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same agreement.
     Section 7. Governing Law; Entire Agreement. This Amendment shall be deemed
a contract made under and governed by the laws of the State of Illinois. This
Amendment constitutes the entire understanding among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements with
respect thereto.
     Section 8. Loan Document. This Amendment is a Loan Document.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the date
and year first above written.

                  WINTRUST FINANCIAL CORPORATION    
 
           
 
  By:   /s/ David A. Dykstra
 
   
 
  Title:   EVP and COO    
 
                BANK OF AMERICA, N.A.,         as Administrative Agent, Term
Lender and         Revolving Credit Lender    
 
           
 
  By:   /s/ Mary P. Riggins
 
   
 
  Title:   Senior Vice President    
 
                WELLS FARGO BANK, N.A. , as Revolving         Credit Lender    
 
           
 
  By:   /s/ David Schmaltz
 
   
 
  Title:   SVP    

Third Amendment
Wintrust

S-1